Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 13, 2015

The Court of Appeals hereby passes the following order:

A14A2194. IN RE: PATRICK WILLIAM HAHN.

      Patrick William Hahn is the minor child of Jamie P. Hahn and Jeannie M.
Hahn. Jamie Hahn, who is incarcerated, appealed from the parties’ divorce decree in
Case No. A14A2193. We transferred that appeal to the Supreme Court because under
the Georgia Constitution of 1983, Art. VI, Sec. VI, Par. III (6), the Supreme Court has
appellate jurisdiction over “[a]ll divorce and alimony cases.” That case is currently
pending in the Supreme Court as Case Number S15A0197. The instant case involves
the name change of the parties’ minor child. In the interest of judicial economy and
to prevent piecemeal appellate review, this appeal is also TRANSFERRED to the
Supreme Court.

                                        Court of Appeals of the State of Georgia
                                                                             02/13/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.